        Case 3:19-cv-00739-BAJ-RLB       Document 13    04/30/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


DEON T. LEE ELBEY                                                    CIVIL ACTION

VERSUS

JOHN BEL EDWARDS                                            NO.: 19-00739-BAJ-RLB



                              RULING AND ORDER


      Before the Court is pro se Plaintiff Deon T. Lee Elbey’s Motion to Reconsider

(Doc. 12). Plaintiff requests that the Court consider his objection to the Magistrate

Judge’s Report and Recommendation (Doc. 7). In the instant motion, Plaintiff claims

that although the Report and Recommendation was filed into the record on February

3, 2020, he did not receive it in the mail until February 6, 2020. Plaintiff further

claims that after drafting his objection, he then mailed his objections on February 16,

2020. Plaintiff’s objection was filed into the record on February 20, 2020, the same

day that the Court filed its adoption of the Report and Recommendation to dismiss

Plaintiff’s claims (Doc. 8). Plaintiff argues that the 14-day period set by 28 U.S.C.

§ 636 should have commenced on the day he received the Magistrate Judge’s

recommendation, not the day the recommendation was filed into the record; thus, the

deadline for objections should be February, 20, 2020, not February 17, 2020.

      Under 28 U.S.C. § 636(b)(1)(C), “within fourteen days after being served with

a copy, any party may serve and file written objections to such proposed findings and



                                          1
        Case 3:19-cv-00739-BAJ-RLB         Document 13     04/30/20 Page 2 of 3



recommendations as provided by rules of court.” Plaintiff alleges that he was served

with the Magistrate Judge’s recommendation on February 6, 2020, resulting in a

deadline of February 20, 2020. Plaintiff has filed proof that the Clerk’s Office mailed

the recommendation on February 4, 2020 and that the Allen Correctional Center

received the recommendation on February 6, 2020. (Doc. 11-1). Therefore, the Court

will consider Plaintiff’s objection.

       The Magistrate Judge recommended that Plaintiff’s claims against Defendant

be dismissed with prejudice, as frivolous pursuant to 28 U.S.C. §§ 1915(e) and 1915A.

(Doc. 7 at p. 5). Plaintiff objects to the finding that his claims are frivolous. Plaintiff

argues that he is “challenging the validity of the Louisiana State Laws and

Regulations permitting the state to denationalize and claim jurisdiction of him at

birth prior to the abolishing of the institution of slavery under the Federal

Constitutional 13th Amendment and Bill of Rights.” (Doc. 10 at p. 1). Plaintiff further

argues that the “State’s certification of his live birth via State of Louisiana laws and

regulations violates the 13th Amendment, Bill of Rights, Equal Protection Clause and

the Supremacy Clause of the Federal Constitution and is conflicting with pertinent

federal statutes….” (Id.). Plaintiff argues that he is challenging the jurisdiction of

actions and laws regarding his certificate of live birth and his classification as an

African American, which he alleges allows the State to denationalize him in violation

of the Thirteenth Amendment.

       The Court is not persuaded by Plaintiff’s objection to alter its decision adopt

the Magistrate Judge’s recommendation because Plaintiff merely rehashes the



                                            2
       Case 3:19-cv-00739-BAJ-RLB       Document 13      04/30/20 Page 3 of 3



arguments from his Complaint (Doc. 1). Plaintiff has failed to present any facts or

arguments in his objection that make his claims less frivolous. Therefore, the Court

must deny Plaintiff’s motion.

      IT IS ORDERED that Plaintiff’s Motion (Doc. 12) is DENIED.



                                Baton Rouge, Louisiana, this 30th day of April, 2020



                                       _____________________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                          3
